DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Logan Farnsworth on 7/5/2022.

The application has been amended as follows:
In the claims
Claim 1, line 4, the phrase "at least two recessed shoulder cutting elements" has been changed to --at least three recessed shoulder cutting elements--
 Claim 1, line 5, the phrase "the at least two recessed shoulder cutting elements" has been changed to --the at least three recessed shoulder cutting elements--
Claim 1, lines 8 & 9, the phrase "the at least two recessed shoulder cutting elements" has been changed to --the at least three recessed shoulder cutting elements--
Claim 1, line 10, the phrase "the at least two recessed shoulder cutting elements" has been changed to --the at least three recessed shoulder cutting elements--

Claim 10, line 5, the phrase "at least two shoulder cutter pockets" has been changed to --at least three shoulder cutter pockets--
Claim 10, line 6, the phrase "the at least two shoulder cutter pockets" has been changed to --the at least three shoulder cutter pockets--
Claim 10, lines 7 & 8, the phrase "the at least two shoulder cutter pockets" has been changed to --the at least three shoulder cutter pockets--

Claim 17, line 5, the phrase "the cutter pockets defined in the shoulder region" has been changed to --at least three cutter pockets defined in the shoulder region--
Claim 17, lines 10 & 11, the phrase "to at least one of the cutter pockets defined in the shoulder region" has been changed to --to the at least three cutter pockets defined in the shoulder region--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 2019/0271194 (Russell), which teaches:
"[B]ack surface 302 may define an angle with the rotationally leading face 232 of the blade 214 of about 30° to about 50°. For example, the back surface 302 may define an angle with the rotationally leading face 232 of the blade 214 of about 40°" (¶ 41)
That the two recessed cutters on the "back surface 231" "may be at least substantially parallel to the back surface 302" (¶ 44).
Two cutters (both as previously claimed, and the two cutters 231 of Russell - figs 2A, 3, 4) will inherently be "in a linear relationship" as the shortest distance between to points is a line. Russell further teaches these cutters are parallel to the back surface which is at an angle relative to the front of the blade that includes the claimed angle range (as cited above).
However, the addition of a third recessed cutter, for a total of three recessed cutters in a linear relationship is not reasonably taught nor suggested by Russell. This is beyond a mere duplication of parts because a third cutter is not inherently "in a linear relationship" with the two cutters 231 of Russell, nor is it consequently at the claimed angle range with the front of the blade. For example, fig 2A of Russell shows two recessed shoulder cutters 231 as well as an unnumbered cutter at the lower end (as viewed in fig 2A) of blades 214. But it does not necessarily or obviously follow that these three cutters are linearly arranged at the claimed angle range. The same is similarly true for a duplication of 231 lower in the shoulder recess 215. Rather a third cutter could be offset radially inward or outward (and therefore not linearly aligned with the other two cutters), or could be linearly aligned in a way that disrupted the claimed angle range of that linear alignment relative to the front of the blade. And the prior art does not teach nor suggest modification of Russell to have this third cutter, in combination with the other features of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676